Citation Nr: 1034204	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected posttraumatic stress disorder for the portion 
of the appeal period prior to December 11, 2008.

2.  Entitlement to an evaluation higher than 50 percent for 
service-connected posttraumatic stress disorder for the portion 
of the appeal period from December 11, 2008.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to August 1993 
and from January 2004 to March 2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from April 2006 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
posttraumatic stress disorder (PTSD) has been manifested by 
flashbacks, nightmares, poor impulse control, anxiety, anger 
outbursts, suicidal ideations, guilt, isolation tendencies, 
depressive episodes, sleep disturbances, violent reactions, an 
exaggerated startle response, difficulty adapting to stressful 
circumstances, and intrusive memories.  

2.  The competent evidence of record shows that the Veteran is 
not unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the 
Veteran's service-connected PTSD have been approximated for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2009).      

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2006, October 2006, September 2007, and July 2008 
correspondence, the RO advised the Veteran of what the evidence 
must show to establish entitlement to an increased rating for his 
claimed disorder and entitlement to a total rating based on 
individual unemployability.  The VCAA letters described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain and 
make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letters also described 
the elements of degree of disability and effective date.  

Furthermore, the Veteran was provided with a copy of the April 
2006 and December 2006 rating decisions, the March 2008 statement 
of the case, and the July 2009 supplemental statement of the 
case, which cumulatively included VA's rating criteria, his 
appellate rights, a summary of relevant evidence, citations to 
applicable law, and a discussion of the reasons for the decision 
made by the AOJ.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2005, November 2006, December 2008, and February 2009, obtained 
the Veteran's VA and private medical records, and associated his 
service treatment records (STRs) with the claims file.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case were 
more than adequate, as they were predicated on a full reading of 
the private and VA medical records in the Veteran's claims file.  
The examinations also included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities.
  
The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review. 

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Total disability will be considered to exist when any impairment 
of mind or body is present that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  If the total rating is 
based on a disability or combination of disabilities for which 
the Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and a combined rating of 
70 percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are not 
met, an extraschedular rating is for consideration.  38 C.F.R. § 
3.321.

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

Analysis

The Veteran was granted service connection with a 30 percent 
disability rating for his posttraumatic stress disorder (PTSD) in 
a December 2005 rating decision.  In an April 2006 rating 
decision, the RO denied the Veteran's TDIU claim.  Then, in 
August 2006, the Veteran filed a claim for a higher disability 
rating for his service-connected PTSD.  A decision review officer 
increased the Veteran's disability rating to 50 percent in July 
2009 effective December 11, 2008.  Since this did not represent a 
total grant of benefits sought on appeal, the Board retains 
jurisdiction over the appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

A 30 percent disability rating reflects evidence of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

The next higher 50 percent disability rating is appropriate when 
a veteran's PTSD approximates occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.
A 70 percent disability rating reflects evidence of occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood due 
to such symptoms as suicidal ideation; obsession rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Finally, a 100 percent disability 
rating reflects evidence of total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.   

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign ratings 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology most 
closely approximated the criteria for a 70 percent disability 
rating for the entire appeal period.  To be sure, the pertinent 
treatment records begin with an October 2005 compensation and 
pension examination.  At the examination, the Veteran was dressed 
neatly in clean, casual clothing.  His mood was neither elevated 
nor depressed, and he did not seem anxious or agitated.  The 
Veteran's speech was normal in rate and tone, he denied suicidal 
ideation, and only reported fleeting thoughts of violence when he 
was frustrated.  He did, however, complain of frequent 
nightmares, avoidance symptoms, guilt, irritability, 
hypervigilance, and insomnia.  

The Veteran was examined again at a November 2006 compensation 
and pension examination.  He claimed that his weight had varied 
in the past year between 180 and 230 pounds.  Again, he was 
casually dressed and cleanly groomed.  During the examination, he 
maintained sound eye contact and related in an animated and 
almost uninterrupted fusillade of self revelation in an intense 
and loud tone.  The Veteran remained affectively neutral to 
positive throughout the interview, even while describing 
nightmares, sleep disturbances, and negative affect at other 
times.  The Veteran was logical, coherent, and well oriented.  
The examiner reported that the Veteran denied hallucinations per 
se and flashback type phenomena, although he misperceived tail 
lights in the fog for tracers for an instant or more on one 
occasion.  Since his deployment to Iraq, the Veteran has 
experienced sleep disturbances and nightmares.  After his 
discharge, he also experienced hypervigilance, survival guilt, 
and has had a prominent problem with temper control.  

The examiner noted that the Veteran had been unsuccessful in 
finding consistent work between the time of the examination and 
his return from active duty in March 2005.  He had worked several 
jobs and was terminated for reasons that may have involved his 
attitude in part or his inexperience.  The examiner diagnosed the 
Veteran with PTSD of low to moderate intensity.  He summed up the 
Veteran's symptoms as including sleep disturbance, nightmares, 
mistrust or hypervigilance, survival guilt, intrusive thoughts, 
and other common PTSD factors.  Finally, the examiner opined 
that, while the Veteran's quality of life appeared to be 
adversely affected by his PTSD residuals, he may not have been 
unemployable per se due to his emotional instability or 
psychiatric status.  

Next, the Veteran was hospitalized twice from June 2007 to July 
2007.  A discharge report indicates that the first episode began 
June 6, 2007, and ended on June 12, 2007.  The Veteran was 
hospitalized because of an increase in depressive symptoms and 
because he was so angered by some financial problems that he had 
placed a gun in his mouth until he was subdued by a SWAT team.  
Irritability was fairly noticeable on admission, but the Veteran 
became very pleasant and sociable during his hospitalization.  He 
seemed to enjoy talking to the other patients, his sleep became 
better and more consistent, and he worked in process groups.  By 
the time of his discharge, the Veteran was stable, in no 
distress, and his irritability had appeared to completely 
diminish.

The second hospitalization began later in the month and occurred 
from June 25 to July 11.  Treatment records from this time period 
indicate that the Veteran's symptoms included irritability/anger, 
sleep disturbances with nightmares, emotional numbing, intrusive 
memories, psychosocial stressors (unemployed, poor finances, 
homeless), and a cognitive disorder.  The discharge report refers 
to a third hospitalization in May 2007 for suicidal ideations.  
At the discharge interview, the Veteran endorsed his mood as 
suicidal but later clarified that he did not have any suicidal 
ideations because his mind did not "go there anymore."  He 
stated that he felt anger and numbness rather than sadness or 
depression.  The Veteran also described shaking or crying when 
thinking of war-related traumas but denied anhedonia.  The 
psychiatrist noted that the Veteran specifically denied any 
sustained periods of euphoric mood, pressured speech, racing 
thoughts, increased impulsivity, and increased goal directed 
activity greater than 24 hours.  However, the Veteran admitted to 
feeling guilty about a specific incident that he often ruminated 
about, intrusive memories with physiological reactivity and 
psychological distress, recurrent nightmares, and night sweats.  
Furthermore, the Veteran avoided triggers; experienced continued 
numbness, detachment, and isolation from others; and endorsed 
hypervigilance, exaggerated startle, and continued 
anger/irritability.  During his hospitalization, the Veteran had 
verbal conflicts with two other patients and was increasingly 
agitated and irritable with both staff and patients.  At 
discharge, he was found not competent and was involuntarily 
detained.  

The Veteran then received treatment from the VA Medical Center in 
Walla Walla from February 2008 to October 2008 for his PTSD.  In 
February 2008, he complained of having a short fuse, experiencing 
difficulty comprehending and bad concentration, and feeling like 
he had poor impulse control and aggressive behavior.  Then, an 
April 2008 psychiatrist wrote that the Veteran seemed more 
comfortable in the role of lecturer and exuded a sense of 
arrogance and entitlement that he believed was overcompensatory 
in nature.  The Veteran denied suicidal and homicidal ideations 
and had good hygiene.  In August 2008, the Veteran's affect was 
bright and upbeat, and he was working hard to cope with his 
limitation.  He was not taking any medications anymore and felt 
that those medications he previously took triggered violent 
responses.  The Veteran also said that the only time he reacted 
negatively was when he felt fear.  Next, an October 2008 
psychologist reported that on a day-to-day basis, the Veteran's 
biggest concerns were memory, anger, stress, and frustration.  

After this treatment, the Veteran was afforded two more 
compensation and pension examinations.  At the first, in December 
2008, the Veteran stated that he had worked up to two weeks at a 
time in various jobs and was most recently fired from his job at 
a horse ranch after 10 days because he was not qualified.  At the 
time of the examination, the Veteran was taking classes with a 
plan to obtain a degree in philosophy, political science, and 
economics.  Since attending campus activities, he was involved in 
two fights, with one resulting in his professor expelling him 
from the classroom.  Upon examination, the Veteran was casually 
dressed and cleanly groomed.  He maintained intensive eye contact 
with the examiner and related in an animated manner, providing an 
almost uninterrupted history and self-revelation.  He spoke in an 
intense and loud tone of voice, becoming affectively charged 
while describing his experiences during his tour in Germany.  As 
for his tour in Iraq, the Veteran said he felt guilty and 
described vivid, persistent recollections and frequent flashbacks 
of several of his experiences, including the smells and noises.  
He had no recollection of some of his memories but experienced 
four to five nightmares a week and sleep disturbances.  The 
examination report indicates that the Veteran would react 
violently to the feeling of fear as a trigger and now tries to 
avoid activities that trigger memories of Iraq.  The Veteran 
continued to experience irritability, anger, and fear but denied 
feeling depressed in spite of a suicidal gesture or attempt in 
June 2007.  The examiner noted that the Veteran was 
hypervigilant, suspicious, had an exaggerated startle response, 
and tended to isolate from others.  PTSD symptoms impacted the 
Veteran's memory.  He denied ideas of hurting himself or others 
and would sometimes laugh inappropriately.  However, the 
inappropriate laughter seemed related mostly to the anxiety of 
being interviewed by a new examiner for the first time.  The 
examiner described the Veteran's PTSD as moderate to severe and 
commented that he continued to experience frequent intrusive 
thoughts of Iraq with flashbacks and nightmares.

Finally, the Veteran's fourth compensation and pension 
examination occurred in February 2009.  By this time, the Veteran 
was receiving accommodations at school due to his disability.  A 
mental status examination revealed that the Veteran was pleasant 
and cooperative with an intense gaze and some expressions of 
mistrustfulness.  He was appropriately dressed, although his 
clothes had a musty smell.  The Veteran repeatedly answered 
questions with "I don't remember" and stated that his memory 
has been defective since his combat experiences.  His speech 
would digress from the main topic but would not demonstrate 
looseness of association or flight of ideas.  The Veteran told 
the examiner that he preferred to isolate himself to avoid 
confrontations, which in the past had led to remorseful and 
guilty feelings.  The Veteran admitted having depressive episodes 
lasting up to six hours after which he would recover finely.  He 
still experienced nightmares three to four times a week and 
sometimes more often, intrusive memories triggered by certain 
smells or standing in line, flashbacks when he is tired or hears 
helicopters, and a tendency to avoid crowds and reading parts of 
the newspaper.  This examiner also diagnosed the Veteran's PTSD 
as moderate to severe.  

Finally, throughout the appeal period, the Veteran's treating 
mental health professionals assigned him Global Assessment of 
Functioning (GAF) scores ranging from 30 in July 2007 to 60 at 
his October 2005 compensation and pension examination.  Most 
recently, the Veteran's GAF scores were 45 at his February 2009 
and December 2008 compensation and pension examinations.  He was 
also assigned a GAF of 45 in April 2008.  Although his November 
2006 compensation and pension examiner assigned a score of 50, 
the Veteran's GAF scores were consistently 34 to 37 from June to 
July 2007.   
The Veteran's lowest GAF score, 30, represents a person who 
demonstrates behavior that is considerably influenced by 
delusions or hallucinations or has serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or has the 
inability to function in most areas (e.g., stays in bed all day; 
no job, home, or friends).  A GAF score ranging from 31-40 
indicates that there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work); a GAF score ranging from 41-50 is assigned where there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job); a GAF score of 51-60 is appropriate where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).

Considering the above-referenced evidence, the Board finds that 
the overall disability picture associated with the Veteran's PTSD 
as shown by the probative evidence of record approximated the 
criteria associated with a 70 percent disability rating, which 
represents occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood during the entire appeal period.  The Board 
notes that the Veteran suffered a depressed mood, hypervigilance, 
an exaggerated startle response, and chronic sleep impairment 
throughout the appeal period.  The evidence of record also 
indicates that the Veteran experienced disturbances of mood and 
suicidal tendencies.  His most common symptom appeared to be 
outbursts of anger, anxiety, and irritability, manifesting in 
poor impulse control.   The Veteran also endorsed flashbacks, 
nightmares, and the desire to isolate himself.  Furthermore, the 
Veteran's compensation and pension examiners described his PTSD 
symptomatology as moderate and moderate to severe, and the 
Veteran was involuntarily hospitalized on more than one occasion.  
Finally, the Board has also considered the Veteran's GAF scores 
of 30 and 60, but predominantly between 35 and 50, and finds that 
they also indicate that the Veteran's PTSD symptomatology 
warrants a 70 percent disability rating.  Therefore, the Board 
finds that the competent evidence of record demonstrates that the 
Veteran is entitled to a 70 percent disability rating for the 
entire appeal period. 

With that being said, the Board notes that the Veteran is not 
entitled to the next higher 100 percent disability rating, which 
indicates total occupational and social impairment.  Simply 
stated, he has not demonstrated symptoms such as grossly 
inappropriate behavior, a persistent danger of hurting himself or 
others, the intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, his own occupation, or his own name.  
Therefore, the Board finds that the Veteran's PTSD symptomatology 
did not approximate the criteria for a 100 percent disability 
rating at any point during the appeals period.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

As for the Veteran's claim of entitlement to TDIU, the Board 
notes that the Veteran meets the schedular criteria for having at 
least one disability rated at 60 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2009).  However, the evidence of record does not show 
that the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
as required for a total disability rating.  None of the Veteran's 
treating physicians or compensation and pension examiners have 
opined that his service-connected PTSD, or any other disability, 
have prevented him from securing or following a substantially 
gainful occupation.  Although he has not been able to hold a 
steady job in the past, there is little evidence, if any, that 
this is due to his service-connected disabilities.  Finally, the 
Board notes that the Veteran has been working towards a degree as 
a full time student.  Therefore, the Board finds that the 
evidence of record does not indicate that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and Board concludes 
that the Veteran is not entitled to a total disability rating 
based on individual unemployability.  Based on the foregoing, the 
Board finds that the preponderance of the evidence weighs against 
the Veteran's claim for a TDIU.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation of 70 percent for service-
connected posttraumatic stress disorder for entire appeal period 
is granted.  

2.  Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


